RICE, J.,
Concurring. — Appellant justifies its refusal to allow the claim of respondent for salary by a reliance upon that portion of C. L., see. 1945, which prevents a county from allowing any account or permitting any warrant to be issued to a county officer, intrusted with the collection, safekeeping or disbursement of public funds, who has failed to make a settlement or statement of his accounts as required by law, or who has failed to account for and pay over public funds received by him when and as required by law.
I think that portion of the statute has reference to the accounts of a county officer, and the payment by him of the public funds in his possession to the county during his term of office. Its proper construction is suggested by a consideration of the system of county government provided for by our constitution and statutes. This system of government is outlined in the opinion of this court in the case of Leonard v. St. Clair, 27 Ida. 568, 149 Pac. 1058. It is not necessary to repeat the substance of that opinion here. Suffice it to say that in line with what is stated in that opinion, sec. 1945 prevents the county commissioners from allowing an officer’s salary, or recovery thereof by the officer, while he is in default in making his settlements as required by law and in the performance of the duties of his office.
The statute does not refer to a former county officer. After an officer’s term has expired, and he has made his settlements, if it be contended that by reason of mistake or fraud, or for any reason a just settlement has not been made, and the former officer still has in his possession public funds belong*348ing to the county which he has failed to pay over to the proper custodian thereof, it is the duty of the county to institute proceedings for recovery of such funds. But the making of a settlement with the board of county commissioners is not a mere idle ceremony. (C. L., secs. 1917-a and 1917-i.) The settlement having been made, it requires affirmative action upon the part of the county when, notwithstanding the settlement, it seeks to recover funds claimed to be in the possession of the officer. In such case, sec. 1945 has no application. An attempt to set up any such indebtedness in opposition to a claim against the county becomes an affirmative act on the part of the county, and in this case it must be held that the allegations of the answer set out matter by way of offset or counterclaim. There is no doubt that the statute of limitations applies in such a case.